                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

 TRAVIS DUNCAN                                     )
                                                   )
                        Plaintiff,                 )
                                                   )
 v.                                                )
                                                   )   Cause No. 6:17-cv-03404-BP
 BLACKBIRD PRODUCTS GROUP,                         )
 LLC                                               )
                                                   )
                        Defendant.                 )
                                                   )
                                                   )


            PLAINTIFF TRAVIS DUNCAN’S OPPOSITION TO DEFENDANT’S
               MOTION TO COMPEL AND REQUEST FOR SANCTIONS

       COMES NOW, Plaintiff and Counterclaim Defendant Travis Duncan (“Duncan”), by and

through his undersigned counsel, and hereby respectfully submits his Opposition to Defendant’s

Motion to Compel and Request for Sanctions (Doc. 280.). In support thereof, Duncan states as

follows:

                                          Introduction

       1.      This case has been ongoing since December 2017.

       2.      Defendant has submitted numerous burdensome, complex, and unconventional

discovery requests that Plaintiff has worked diligently to comply with.

       3.      The numerous discovery requests created discovery issues.

       4.      The discovery issues required the appointment of a Special Master to assist the

parties in discovery.

       5.      One avenue of unconventional discovery Defendant pursued was an Ameriwood

imaging, which allowed Defendant to take forensic images of Plaintiff’s computers.        See


14184419
generally, Ameriwood Industries, Inc. v. Liberman, 2006 WL 3825291 (E.D. Mo 2006) (defining

protocols for a forensic computer imaging); see also, In re Ford Motor Co., 345 F.3d 1315,

1316-17 (11th Cir. 2003) (limiting the scope of the Ameriwood imaging).

       6.        Plaintiff’s computers were first imaged on April 16, 2020.

       7.        Defendant then claimed the images were not sufficient and a subsequent

“Ameriwood inspection” was conducted on September 21, 2020. This Ameriwood inspection

was an all day event where Defendant’s forensic computer analyst navigated through Plaintiff’s

computers in the presence of counsel, Plaintiff, and the Special Master.

                                  Defendant’s Motion to Compel

       8.        Defendant has failed to comply with this Court’s Order requiring full compliance

with Local Rule 37.1 (Doc. 189.) in that Defendant failed to attempt to meet and confer with

counsel over Plaintiff’s claims of privilege prior to filing this Motion.

       9.        Defendant’s Motion to Compel deals solely with documents that were obtained

through the Ameriwood imaging and inspection.

       10.       Plaintiff claimed privilege as to three documents and provided an appropriate

privilege log.




                                                  2
14184419
       11.     The first two entries on Plaintiff’s privilege log are those of which Defendant

complains are spreadsheets containing information Defendant’s expert generated from Plaintiff’s

computers pursuant to the Ameriwood imaging and inspection. The first entry is a file directory

generated from the Ameriwood inspection of Plaintiff’s external hard drive. The parties and the

Special Master discussed the file directory, the redactions needed, the reasons for the redactions,

and the most efficient way to complete the redactions given Defendant’s failure to timely pursue

its requested Ameriwood imaging. The second entry is a report generated from the Ameriwood

imaging that shows hits from the search term “terms and conditions.” With both of these entries,

limited redactions were made to protect Plaintiff’s attorney client privilege in creating and

transmitting documents to counsel for the purpose of seeking legal advice. The final entry is an

email retrieved with Defendant’s overbroad search terms which is clearly identified as an email

to counsel.

                                                3
14184419
        12.     In regard to the redactions of the file directory, Defendant consented to those

redactions by not objecting during the discussions with the Special Master.

        13.     The privilege log mainly identifies redactions made to metadata logs created by

Defendant’s forensic computer analyst. The only document being withheld is an email from

Plaintiff to his counsel regarding this case.

        14.     For these reasons, Defendant’s Motion to Compel should be denied.

                                Defendant’s Request for Sanctions

        15.     Defendant also commingles its Motion to Compel with a Request for Sanctions.

        16.     Defendant complains of four assertions of privilege at Plaintiff’s first deposition

and instructions by counsel to not answer the questions. (Doc. 281 ¶ 20.) This deposition

occurred on September 25, 2019. Since the deposition, the parties have been before the Special

Master more than 15 times. Rather than raise these objections to the Special Master, Defendant

waited until literally the day before the second deposition of Plaintiff to complain.

        17.     Regardless of the whether these objections were appropriate, Defendant has

already been granted relief by being allowed to take second depositions of Plaintiff and his wife

Amber Duncan.

        18.     Those depositions have already been completed.

        19.     Therefore, Defendant was previously granted relief and its Request for Sanctions

is frivolous.

        20.     Defendant also attempts to shoehorn in sanctions for the voluminous amount of

discovery issues in this case, most of which were caused by Defendant’s burdensome, complex,

and unconventional discovery methods. (Doc. 280.) However, Defendant fails to substantively




                                                 4
14184419
argue these points in its suggestions. (Doc. 281.). Thus, Plaintiff is not able to adequately

oppose those claims and Defendant’s extraneous arguments for sanctions should be denied.

       WHEREFORE, Duncan prays this Court deny Defendant’s Motion to Compel and

Request for Sanctions, and for such other and further relief as this Court may deem just and

equitable.

                                      SANDBERG PHOENIX & von GONTARD P.C.


                                       By:   /s/ Michael Rudd
                                             Philip R. Dupont #35454
                                             Michael Rudd #71591
                                             4600 Madison Ave. Suite 1000
                                             Kansas City, Missouri 64112
                                             816-816-627-5332
                                             Fax: 816-627-5532
                                             pdupont@sandbergphoenix.com
                                             mrudd@sandbergphoenix.com

                                             Robert Schultz, #35329
                                             640 Cepi Drive, Ste. A
                                             Chesterfield, MO 63005
                                             Phone: 636-537-4645
                                             Fax: 636-537-2599
                                             rschultz@sl-lawyers.com
                                             Attorneys for Plaintiff Travis Duncan




                                      Certificate of Service

        I hereby certify that on the 26th day of October 2020 the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s electronic
filing system upon all attorneys of record.


                                             /s/ Michael Rudd




                                                 5
14184419
